NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAMIR M. WAHID,                                 No.    19-56491

                Plaintiff-Appellant,            D.C. No. 2:19-cv-09041-JGB-SP

 v.
                                                MEMORANDUM*
ERICA LAKE, Community Resource
Manager, California State Prison-Los
Angeles County, in her individual and
official capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      California state prisoner Samir M. Wahid appeals pro se from the district

court’s order denying his motion for a preliminary injunction in his action brought

under 42 U.S.C. § 1983 and the Religious Land Use and Institutionalized Persons


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Act. We have jurisdiction under 28 U.S.C. § 1292(a)(1). We review for an abuse

of discretion. Jackson v. City & County of San Francisco, 746 F.3d 953, 958 (9th

Cir. 2014). We affirm.

      The district court did not abuse its discretion by denying Wahid’s motion for

a preliminary injunction because Wahid failed to demonstrate that such relief is

warranted. See id. (plaintiff seeking preliminary injunction must establish that he

is likely to succeed on the merits, likely to suffer irreparable harm in the absence of

preliminary relief, the balance of equities tips in his favor, and an injunction is in

the public interest).

      Wahid’s pending motions are denied.

      AFFIRMED.




                                           2                                     19-56491